Allowable Subject Matter
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “ a horizontal beam; two vertical posts; two guide and rise lower means each connecting one end of the beam to one of the posts; a carriage laid on the beam and movable along the beam; a swing tray suspended to the carriage; and a means for rotating the swing tray about a vertical axis connecting the swing tray to the carriage , the swing tray comprising a cradle for fastening the engine,  wherein the cradle comprises a first part connected to the vertical axis , a second part carrying a device for fastening the engine, and a means for slidingly pivoting the second part along the first part around a horizontal axis, the second part being supported by the first part, the first part and the second part being arc shaped” and ”an auxiliary cradle which comprises a first part suspended to the swing tray, a second part carrying the means for fastening the engine, the second part being supported by the first part, the first part and the second part being arc shaped, the second part freely sliding along the first part, the arcs of the cradle and the auxiliary cradle being coaxial” , “ at least one lift tackle laid on the beam and movable along the beam”, “the carriage includes a first part connected to the beam and a second part connected to the vertical axis, and means for moving the second part with respect to the first one in a horizontal direction perpendicular to the beam “, “ the engine is fastened to the cradle by fastening devices comprising a free vertical clearance ” , “  junction beams connecting the posts to each other, the junction beams comprising oblique beams having crossed directions” , “a rising part, tilted away from the horizontal beam in a rising direction, and a vault curved top part, connecting the rising part to the horizontal beam”, “a control device for controlling the movement of the stand components, the device comprising digital means for automatically correcting the movements based on weights supported by the cradle” , and “the movement means comprises, between two parts they connect, guide means  with prestressed intermediate rolling elements mounted without play” fail to render the claimed invention obvious or anticipated. For instance, US20150028610 which discloses blade gripping device where the workpiece is fastened by bringing a connecting means into contact with the workpiece for holding , “ the engine is fastened to the cradle by fastening devices comprising a free vertical clearance ” , “  junction beams connecting the posts to each other, the junction beams comprising oblique beams having crossed directions” , “a rising part, tilted away from the horizontal beam in a rising direction, and a vault curved top part, connecting the rising part to the horizontal beam”, “a control device for controlling the movement of the stand components, the device comprising digital means for automatically correcting the movements based on weights supported by the cradle” , and “the movement means comprises, between two parts they connect, guide means  with prestressed intermediate rolling elements mounted without play”. Further search and considerations have failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reasons above claims 15-28 has been considered as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723